
	

113 S521 IS: Wounded Warrior Research Enhancement Act
U.S. Senate
2013-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 521
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2013
			Mr. Durbin (for himself,
			 Mr. Blumenthal, and
			 Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of Defense to award grants to
		  fund research on orthotics and prosthetics.
	
	
		1.Short titleThis Act may be cited as the
			 Wounded Warrior Research Enhancement
			 Act.
		2.Orthotic and
			 Prosthetic Research
			(a)PurposeThe
			 purpose of the grants described in this section is to advance orthotic and
			 prosthetic clinical care for members of the Armed Forces, veterans, and
			 civilians who have undergone amputation, traumatic brain injury, and other
			 serious physical injury as a result of combat or military experience.
			(b)Grants for
			 research on patient outcomesThe Secretary of Defense shall award
			 grants to persons to carry out research on the following:
				(1)The actions that
			 can be taken to prevent amputation of limbs.
				(2)The point in the
			 course of patient treatment during which orthotic and prosthetic intervention
			 is most effective.
				(3)The orthotic
			 interventions that are most effective in treating the physical effects of
			 traumatic brain injury.
				(4)The patients that
			 benefit most from particular orthotic and prosthetic technologies.
				(5)The orthotic and
			 prosthetic services that best facilitate the return to active duty of members
			 of the Armed Forces.
				(6)The effect of the
			 aging process on the use of prosthetics, including—
					(A)increased skin
			 breakdown;
					(B)loss of
			 balance;
					(C)falls; and
					(D)other issues that
			 arise during the aging process.
					(c)Grants on
			 materials researchThe Secretary shall award grants to persons to
			 carry out research on the following:
				(1)The improvement
			 of existing materials used in orthotics and prosthetics for the purpose of
			 improving quality of life and health outcomes for individuals with limb
			 loss.
				(2)The development
			 of new materials used in orthotics and prosthetics for the purpose of improving
			 quality of life and health outcomes for individuals with limb loss.
				(d)Grants on
			 technology researchThe Secretary shall award grants to persons
			 to carry out research on the following:
				(1)The improvement
			 of existing orthotic and prosthetic technology and devices for the purpose of
			 improving quality of life and health outcomes for individuals with limb
			 loss.
				(2)The development
			 of new orthotic and prosthetic technology and devices for the purpose of
			 improving quality of life and health outcomes for individuals with limb
			 loss.
				(e)Request for
			 proposalsA person seeking the award of a grant under this
			 section shall submit to the Secretary an application therefore in the form and
			 accompanied by such information as the Secretary shall require.
			(f)Award
			 requirements
				(1)Peer-reviewed
			 proposalsGrants under this section may be awarded only for
			 research that is peer-reviewed.
				(2)Competitive
			 proceduresGrants under this section shall be awarded through
			 competitive procedures.
				(g)Grant
			 useA person awarded a grant under subsection (b), (c), or (d)
			 shall use the grant amount to carry out the research described in the
			 applicable subsection.
			(h)ReportsNot
			 later than 180 days after the date of the enactment of this Act, and annually
			 thereafter, the Secretary of Defense shall, in consultation with the Secretary
			 of Veterans Affairs, veterans, community-based clinicians, and expert
			 researchers in the field of orthotics and prosthetics, submit to Congress a
			 report setting forth the following:
				(1)An agenda for
			 orthotic and prosthetic research that identifies and prioritizes the most
			 significant unanswered orthotic and prosthetic research questions pertinent to
			 the provision of evidence-based clinical care to members of the Armed Forces,
			 veterans, and civilians.
				(2)For each report
			 after the initial report under this subsection—
					(A)a summary of how
			 the grants awarded under subsection (b) are addressing the most significant
			 orthotic and prosthetic needs; and
					(B)the progress made
			 towards resolving orthotic and prosthetic challenges facing members of the
			 Armed Forces and veterans.
					(i)Veteran
			 definedIn this section, the term veteran has the
			 meaning given that term in section 101 of title 38, United States Code.
			(j)Authorization
			 of appropriationsThere is authorized to be appropriated for
			 fiscal year 2014 for the Department of Defense for the Defense Health Program,
			 $30,000,000 to carry out this section.
			
